                Case 3:19-cr-00377-WHA Document 36 Filed 10/16/19 Page 1 of 2




 1   MILES EHRLICH (Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   ISMAIL RAMSEY (Bar No. 189820)
     izzy@ramsey-ehrlich.com
 3   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 4   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 5   (510) 291-3060 (Fax)
 6   Attorneys for Defendant Anthony Levandowski
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11

12                                                   )   Case No.: CR 19-00377-WHA (NC)
     UNITED STATES OF AMERICA,                       )
13                                                   )   STIPULATION AND [PROPOSED]
                       Plaintiff,                    )   ORDER TO CONTINUE
14                                                   )   IDENTIFICATION OF COUNSEL
             vs.                                     )   HEARING
15                                                   )
     ANTHONY LEVANDOWSKI,                            )
16                                                   )
                       Defendant.                    )
17                                                   )
                                                     )
18
             The defendant Anthony Levandowski is currently scheduled to appear before this Court
19
     for an identification of counsel hearing on October 16, 2019, at 1:30 pm.
20
             Mr. Levandowski is still in the process of finalizing his agreement with Ramsey &
21
     Ehrlich LLP. The process has continued to move forward, and the two have made great
22
     progress. But despite previously anticipating that the agreement would be complete by October
23
     16, they now believe that it will take one more week, and should anticipate that it should be
24
     complete by October 23.
25
             The government and Mr. Levandowski have already appeared before Judge Alsup for
26
     their initial appearance, and are scheduled to return on October 29, 2019.
27

28

                                                     1
     Stipulation and [Proposed] Order
                Case 3:19-cr-00377-WHA Document 36 Filed 10/16/19 Page 2 of 2




 1           Accordingly, the United States and Mr. Levandowski stipulate and move this court to
 2   continue the October 16, 2019, identification-of-counsel hearing before this Court one week to
 3   October 23, 2019, at 1:30 pm. This should enable Mr. Levandowski and Ramsey & Ehrlich LLP
 4   to finalize the engagement agreement.
 5           IT IS SO STIPULATED.
 6   Dated: October 15, 2019                              Respectfully Submitted,
 7                                                        RAMSEY & EHRLICH LLP
 8
                                                                         //s//                 ____________
 9
                                                          ISMAIL RAMSEY
                                                          ATTORNEY FOR ANTHONY
10
                                                          LEVANDOWSKI
11

12                                                        DAVID ANDERSON
                                                          U.S. ATTORNEY
13

14                                                                       //s//                      _________
15                                                        AMIE ROONEY
                                                          ASSISTANT U.S. ATTORNEY
16

17

18           GOOD CAUSE HAVING BEEN SHOWN, IT IS SO ORDERED.
     Dated: October 16, 2019
                                                                S DISTRICT
19
                                                              TE
                                                                           C
20
                                                            TA
                                                                                      O




                                                 ___________________________________
                                                        S




                                                                                       U
                                                     ED




21                                               THE HONORABLE NATHANAEL COUSINS
                                                                                        RT
                                                 UNIT




                                                                   TED
                                                 UNITED STATES MAGISTRATE     JUDGE
                                                                   GRAN
22
                                                                                               R NIA




23

                                                                                           s
                                                                               M. Cousin
24
                                                  NO




                                                                     thanael
                                                            Judge Na
                                                                                               FO




25
                                                   RT




                                                                                           LI




                                                          ER
                                                     H




                                                                                      A




26
                                                               N                       C
                                                                                 F
                                                                   D IS T IC T O
27
                                                                         R
28

                                                    2
     Stipulation and [Proposed] Order
